DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 17 have been amended.
Claims 3-7 and 26 have been cancelled.
Claims 27-32 have been added.
Claims 1, 2, 8-25, and 27-32 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.

Claim Objections
Claims 1, 2, 8-16, and 27 are objected to because of the following informalities.
Claim 1 recites, at line 18, “including a pathway over the switching fabric.” The text “including a pathway” is newly added, but lacks the proper marking, i.e., underlining. As it is apparent that the Applicant intended to have this text added, the claims are interpreted as including the text. The Applicant is requested to utilize proper marking for all amendments in the future to ensure clarity of the record. 
Claim 2, 8-16, and 27 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 12-14, 17-19, 23-25, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2020/0004690 by Mathew et al. (hereinafter referred to as “Mathew”).
Regarding claim 1, Mathew discloses:
a computer comprising: a plurality of processing units each having an input interface with a set of input wires, and an output interface with a set of output wires (Mathew discloses, at ¶ [0124], a computer with an array of processing elements (PEs). Mathew also discloses, at ¶ [0180, that the processing elements have ingress and egress circuitry, which discloses wires.); 
a switching fabric connected to each of the processing units by a respective set of output wires and connectable to each of the processing units by a respective set of input wires via switching circuitry controllable by the respective processing unit (Mathew discloses, at ¶¶ [0203]-[0204], the PEs are connected to a packet switched communications network (switching fabric) to input and output data. As disclosed at ¶ [0168], input and output is controlled by a scheduler (switching circuitry).); 
the processing units arranged in columns, each column having a base processing unit proximate the switching fabric and multiple processing units one adjacent the other in respective positions in the direction of the column, wherein for each column, different ones of the processing units in the respective column are displaced from the switching fabric by different distances, the different distances increasing in the direction of the respective column, wherein to implement exchange of data between the processing units each of the at least one of the processing units is configured to transmit onto its output wires, at a transmit time, a data packet for delivery over the switching fabric to a recipient processing unit, the respective data packet having no destination identifier of the recipient processing unit when sent over the switching fabric but destined for receipt at the recipient processing unit with a predetermined delay (Mathew discloses, see Figure 13, the PEs arranged in columns having a PE closest to the communications network (base proximate). Each of the PEs in a given column is a different distance from the communications network, the distances increasing. Mathew also discloses, at ¶ [0134], providing data from PE to PE without specifying a particular recipient. It is inherent that there is some delay and that the delay depends on the pathway, which is also disclosed at ¶ [0164]. That is, the length of a wire inherently affects the time data takes to traverse the wire. Likewise, the number of elements on a path affects the time taken to traverse the path as the elements cannot be traversed instantaneously. Mathew discloses, at ¶ [0174], that one PE can communicate with any other PE in a single cycle, which discloses a predetermined delay and that pairs in respective positions of different columns have the same delay. That is, a PE in one column can transmit data to an adjacent PE with the same delay (i.e., one cycle) as another PE in another column can transmit data to an adjacent PE. Mathew also discloses, at ¶ [0144], that dataflow channels are implemented with one cycle latency and, at ¶ [0181], that the packet switched network, i.e., claimed switching fabric, performs dataflow operations, which discloses the performing data exchange with a predetermined delay over the switching fabric.).

Regarding claim 2, Mathew, discloses the elements of claim 1, as discussed above. Mathew also discloses:
wherein each of the exchange pathways includes a pathway component which extends from a respective processing unit in the respective column to the base processing unit of the respective column (Mathew discloses, at ¶ [0210], transmitting from one PE (1304) to a second PE (1302) at the base of the column. This discloses that each pathway includes a component from a respective processing unit to the base of the respective column in which the respective processing unit is located.).

Regarding claim 8, Mathew, discloses the elements of claim 1, as discussed above. Mathew also discloses:
wherein the switching fabric extends in a first direction, and each column extends in a second direction perpendicular to the first direction (Mathew discloses, at Figure 13, the columns of PEs and the communications network are perpendicular.).

Regarding claim 12, Mathew, discloses the elements of claim 1, as discussed above. Mathew also discloses:
wherein the exchange pathway comprises a column base to tile path component based on a distance along the column of the respective processing unit from the base processing unit (Mathew discloses, at ¶ [0210], transmitting from one PE (1304) to a second PE (1302) at the base of the column. This discloses a pathway based on distance along the column. That is, if the PEs were a farther distance apart, the pathway would be longer).

Regarding claim 13, Mathew, discloses the elements of claim 1, as discussed above. Mathew also discloses:
wherein each processing unit has instruction storage holding a local program including exchange code, an execution unit configured to execute the local program and data storage for holding data, wherein the exchange code of a processing unit at a first position in one of the columns is the same as exchange code of a processing unit in the same respective position of another column (Mathew discloses, at ¶ [0183], a PE that includes a configuration register that stores the operation to be performed (instruction storage) and an ALU that executes the operation. The operation can include a switch or pick operation, as disclosed at ¶ [0185], which is exchange code. As disclosed at ¶ [0242], the switch or pick operation includes an operation field that is the same regardless of the position and column of the PE that executes the operation.).

Regarding claim 14, Mathew, discloses the elements of claim 13, as discussed above. Mathew also discloses:
wherein the exchange code comprises a SEND instruction which causes the data packet to be transmitted at the transmit time to a recipient processing unit in the same column (Mathew discloses, at ¶ [242], a switch operation that causes data to be output.).

Regarding claim 17, Mathew discloses:
a computer comprising: a plurality of processing units (Mathew discloses, at ¶ [0124], a computer with an array of processing elements (PEs).); and 
a switching fabric connectable to each of the processing units via switching circuitry controllable by each processing unit (Mathew discloses, at ¶¶ [0203]-[0204], the PEs are connected to a packet switched communications network (switching fabric) to input and output data. As disclosed at ¶ [0168], input and output is controlled by a scheduler (switching circuitry).);
the processing units arranged in a first column and a second column, the first column having a first base processing unit proximate the switching fabric and a first plurality of processing units one adjacent the other in respective positions in the first column, the second column having a second base processing unit proximate the switching fabric and a second plurality of processing units one adjacent the other in respective positions in the second column, wherein for the first column, different processing units of the first plurality of processing units are displaced from the switching fabric by different distances, the different distances increasing in the direction of the first column (Mathew discloses, see Figure 13, the PEs arranged in columns each having a PE closest to the communications network (base proximate). Each of the PEs in a given column is a different distance from the communications network, the distances increasing.); 
wherein a first processing unit of the first plurality of processing units is configured to transmit at a transmit time a data packet via the switching fabric to a second processing unit of the first plurality of processing units, the data packet having no destination identifier of the second processing unit when sent over the switching fabric and destined for receipt at the second processing unit with a delay relative to the transmit time, wherein the delay is dependent on a first exchange pathway between the first processing (Mathew discloses, at ¶ [0134], providing data from PE to PE without specifying a particular recipient. It is inherent that there is some delay and that the delay depends on the pathway, which is also disclosed at ¶ [0164]. That is, the length of a wire inherently affects the time data takes to traverse the wire. Likewise, the number of elements on a path affects the time taken to traverse the path as the elements cannot be traversed instantaneously. Mathew discloses, at ¶ [0174], that one PE can communicate with any other PE in a single cycle, which discloses a predetermined delay and that pairs in respective positions of different columns have the same delay. That is, a PE in one column can transmit data to an adjacent PE with the same delay (i.e., one cycle) as another PE in another column can transmit data to an adjacent PE. Mathew also discloses, at ¶ [0144], that dataflow channels are implemented with one cycle latency and, at ¶ [0181], that the packet switched network, i.e., claimed switching fabric, performs dataflow operations, which discloses the performing data exchange with a predetermined delay over the switching fabric.).

Regarding claim 18, Mathew, discloses the elements of claim 17, as discussed above. Mathew also discloses:
wherein the first exchange pathway includes a pathway component which extends from the first processing unit in the first column to a base of the first column (Mathew discloses, at ¶ [0210], transmitting from one PE (1304) to a second PE (1302) at the base of the column. This discloses a pathway.).

Regarding claim 19, Mathew, discloses the elements of claim 17, as discussed above. Mathew also discloses:
wherein the switching fabric comprises a plurality of groups of exchange wires, each group having wires connected to the first plurality of processing units and the second plurality of processing units (Mathew discloses, at ¶¶ [0203]-[0204], the PEs are connected to a packet switched communications network (switching fabric) to input and output data. This discloses the network having wires connected to the PEs of the columns.).

Regarding claim 23, Mathew, discloses the elements of claim 17, as discussed above. Mathew also discloses:
wherein each processing unit has instruction storage holding a local program including exchange code, an execution unit configured to execute the local program and data storage for holding data, wherein the exchange code of a given processing unit at a first position in the first column is the same as the exchange code of a processing unit in the same respective position of the second column (Mathew discloses, at ¶ [0183], a PE that includes a configuration register that stores the operation to be performed (instruction storage) and an ALU that executes the operation. The operation can include a switch or pick operation, as disclosed at ¶ [0185], which is exchange code. As disclosed at ¶ [0242], the switch or pick operation includes an operation field that is the same regardless of the position and column of the PE that executes the operation.).

Regarding claim 24, Mathew, discloses the elements of claim 23, as discussed above. Mathew also discloses:
wherein the exchange code comprises a SEND instruction which causes the data packet to be transmitted at the transmit time (Mathew discloses, at ¶ [242], a switch operation that causes data to be output.).

Regarding claim 25, Mathew, discloses the elements of claim 17, as discussed above. Mathew also discloses:
wherein for the second column, different processing units of the second plurality of processing units are displaced from the switching fabric by different distances, the different distances increasing in the direction of the second column (Mathew discloses, see Figure 13, the PEs arranged in columns each having a PE closest to the communications network (base proximate). Each of the PEs in a given column is a different distance from the communications network, the distances increasing.).

Regarding claim 27, Mathew, discloses the elements of claim 1, as discussed above. Mathew also discloses:
wherein the predetermined delay relative to the transmit time comprises a predetermined number of clock cycles, the predetermined number of clock cycles being dependent on the exchange pathway between the transmitting and recipient processing units, wherein the same delay comprises a same number of clock cycles (Mathew discloses, at ¶ [0164], a predetermined number of cycles, e.g., 0 or 1, depending on the transmission distance, i.e., pathway.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of US Publication No. 2006/0136605 by Olukotun (hereinafter referred to as “Olukotun”). 
Regarding claim 9, Mathew discloses the elements of claim 1, as discussed above. Mathew also discloses:

However, in the same field of endeavor (e.g., multi-core processing) Olukotun discloses:
n columns located on a first side of the switching fabric and n columns located on a second side of the switching fabric and extending away from the switching fabric in a reverse direction (Olukotun discloses, at Figure 5A, a central crossbar with columns of processors on either side.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathew’s layout to include a crossbar in the middle of the columns, as disclosed by Olukotun because doing so reduces the maximum distance of any one processor from the crossbar, which reduces delay. See Olukotun, ¶ [0034].

Regarding claim 10, Mathew, as modified, discloses the elements of claim 9, as discussed above. Mathew does not explicitly disclose where n is 8.
However, in the same field of endeavor (e.g., multi-core processing) Olukotun discloses:
where n is 8 (Olukotun discloses, at Figure 5A, each column has eight processors.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathew’s layout to include eight processors per column, as disclosed by Olukotun, because doing so would have been obvious to try. That is, there must be some number of processors in each column, the number of possibilities is finite, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.

Regarding claim 11, Mathew, as modified, discloses the elements of claim 9, as discussed above. Mathew also discloses:
wherein the switching fabric comprises a plurality of groups of exchange wires, each group having wires connected to the output wires of processing units in each respective column (Mathew discloses, at Figure 13, each column coupled to a respective group of wires of the communications network.).

However, in the same field of endeavor (e.g., multi-core processing) Olukotun discloses:
wherein each of the n columns located on the first side of the switching fabric are associated with respective groups of wires in a first half of the switching fabric, and wherein each of the n columns located on the other side of the switching fabric are associated with respective groups of wires in the other half of the switching fabric (Olukotun discloses, at Figure 4C, elements on one side of the crossbar use wiring channels on that side and elements on the other side of the crossbar use wiring channels on the other side.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathew’s layout to use connections closest to the processors, as disclosed by Olukotun, because doing so would have been obvious to try. That is, the columns must be connected to wires in some fashion, the number of possibilities is finite, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of “An Architecture and Compiler for Scalable On-Chip Communication” by Liang et al. (hereinafter referred to as “Liang”). 
Regarding claim 15, Mathew discloses the elements of claim 13, as discussed above. Mathew does not explicitly disclose a synchronisation module operable to generate a synchronisation signal to control the computer to switch between a compute phase and an exchange phase, wherein the processing units are configured to execute their local programs according to a common clock, the local programs being such that the at least one processing unit is configured to transmit the data packet in the exchange phase.
However, in the same field of endeavor (e.g., multi-core processing) Liang discloses:
(Liang discloses, at p. 717, that intercore synchronization involves assigning computation to cores and then synchronizing scheduled communications, which involves switching from a computation phase to a communication phase. As disclosed at p. 712, both processing (computation) and communications are synchronized to respective clocks.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathew’s processor to use the communications method disclosed by Liang because doing so overcomes the communications bottlenecks endemic to large scale systems on a chip. See Liang, p. 711, introduction.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Liang in view of “VLSI Array Processors” by Kung (hereinafter referred to as “Kung”). 
Regarding claim 16, Mathew discloses the elements of claim 15, as discussed above. Mathew does not explicitly disclose wherein the synchronisation signal is received at each column via a respective synchronisation delay stage such that the synchronisation signal is received at each processing unit in the computer at the same time.
However, in the same field of endeavor (e.g., multi-core processing) Kung discloses:
using delay stages to synchronize across columns (Kung discloses, at p. 12, adjusting different columns by different amounts to ensure synchronization.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathew’s processor to use the synchronization techniques disclosed by Kung because doing so represents combining prior art elements according to known methods to yield predictable results. That is, Kung discloses that it is common to use extra delay to synchronize columns. See p. 6, right column. Accordingly, one of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art 

Regarding claim 20, Mathew discloses the elements of claim 19, as discussed above. Mathew does not explicitly disclose wherein the first column is spaced from a first group of exchange wires by a first physical distance, and the second column is spaced from a second group of exchange wires by a second physical distance, wherein the second physical distance is greater than the first physical distance, and wherein a compensation delay is disposed between the first column and the first group of wires.
However, in the same field of endeavor (e.g., multi-core processing) Kung discloses:
wherein the first column is spaced from a first group of exchange wires by a first physical distance, and the second column is spaced from a second group of exchange wires by a second physical distance, wherein the second physical distance is greater than the first physical distance, and wherein a compensation delay is disposed between the first column and the first group of wires (Kung discloses, at page 12, that the rightmost column is farther from the lines that deliver the a inputs than the next to rightmost column and inserting zeros (compensation delay) between the lines and the next to rightmost column.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathew’s processor to use the synchronization techniques disclosed by Kung because doing so represents combining prior art elements according to known methods to yield predictable results. That is, Kung discloses that it is common to use extra delay to synchronize columns. See p. 6, right column. Accordingly, one of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 21 and 22 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claims 28-32 incorporate subject matter from previous dependent claims 3-7, which were previously indicated as allowable if rewritten to include all of the limitations of the base claim and any intervening claims. Accordingly, claims 28-32 are allowed. 

Response to Arguments
On pages 10-11 of the response filed March 22, 2021 (“response”), the Applicant argues, “there is no teaching in Mathew that data packets are transmitted over the packet switched network with a predetermined delay between transmission and reception.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, Mathew discloses using the packet switched network to provide both wide-range communications and also dataflow circuits to perform dataflow operations. See, e.g., Mathew, ¶ [0181]. Mathew also discloses that dataflow operations are processed using dataflow circuits that provide single cycle latency switching. See, e.g., Mathew, ¶ [0164]. Therefore, Mathew discloses transmitting over the packet switched network with a predetermined delay, e.g., single cycle. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On page 11 of the response the Applicant argues, “there is no disclosure in Mathew that data packets are transmitted over the packet switched network (cited to teach the claimed "switching fabric") with a predetermined delay between transmission and reception. There is therefore no disclosure that delays associated with exchange pathways, including a pathway over the packet switched network, between corresponding pairs of PEs in different columns are the same.”
Though fully considered, the Examiner respectfully disagrees. As noted above, Mathew discloses fixed latency, e.g., single cycle, between any two PEs. Therefore, the delay between corresponding PEs in respective columns is the same. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On page 12 of the response the Applicant argues, “The independent claims 1 and 17 are not anticipated by Mathew for an additional reason - the Office Action fails to show anticipation as a matter of law.” In support of this position, the Applicant refers to Ex Parte Smith, a PTAB decision that refers to the 1972 CCPA decision In re Arkley. The Applicant argues, “The present rejection engages in picking, choosing, and combining various disclosures.” The Applicant also states, “the rejection cites Mathew's packet switched network for structural limitations and Mathew's circuit switched network for functional limitations. But Mathew does not teach performing the actions of its circuit switched network within the structure of its packet switched network and, thus, cannot anticipate using the reasoning in the rejection. The rejection provides no obviousness analysis to explain why a person of ordinary skill in the art would have combined these features, nor does it explain away the apparent improbability of using circuit switched routing techniques in a packet switched network. In doing so, the rejection fails not only to show anticipation but fails to show obviousness as well, and this is in contradiction to the PTAB's Smith decision cited above.”
Though fully considered, the Examiner respectfully disagrees. As an initial matter, Arkley prohibits “picking, choosing, and combining various disclosures,” when those disclosures are “not directly related to each other by the teachings of the cited reference.” In re Arkley, 59 C.C.P.A. 804, at 807. In this case, the packet switched network and circuit switched paths are directly related as parts of a single fabric that includes a packet switched communications network and a circuit switched communications network. See, e.g., Mathew, ¶ [0154]. Mathew discloses that this combination enables energy efficient high-performance computing. Id. Thus, the two types of networks are part of a single disclosed embodiment. There is no selection between multiple separate or alternative embodiments, nor is there combining of such distinct embodiments. Therefore, the anticipation rejection is proper as a matter of law. 
Furthermore, as discussed above, Mathew does disclose performing dataflow operations, i.e., using circuit switched routing techniques, in a packet switched network. Mathew further describes several advantages that result from doing so, such as providing high-throughput, energy efficiency, and low latency. See, e.g., ¶ [0159]. Using fixed latency, e.g., single cycle, also simplifies compilation. See, e.g., ¶ [0161]. Therefore, the Applicant’s arguments are deemed unpersuasive.

On page 13 of the response the Applicant argues that claim 27 is patentable, “since the rejection considers the "predetermined delay" to be anticipated by teaching in Mathew (in para [0174]) that transmission between any pair of processing elements occurs in a single clock cycle.”
Though fully considered, the Examiner respectfully disagrees. Nothing in claim 27 requires the predetermined delay to be multiple cycles. Accordingly, the language is broader than is being argued and the Applicant’s arguments are deemed unpersuasive. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183